Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 8/4/22.  Applicant’s arguments have been considered but are not found persuasive.  Claims 1, 3 and 5-20 are pending.  This Action is FINAL, as necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 and 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an electrode consisting essentially of or consisting of the claimed domain material having the claimed areal capacity, does not reasonably provide enablement for an electrode comprising a body having a composition comprising the domain material wherein the body has the claimed areal capacity.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  See at least claims 1 and 13.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al., US 2014/0138591 A1 in view of Long et al., Advances is Stabilizing ‘Layered-Layered’ xLi2MnO3.(1-x)LiMO2 (M=Mn, Ni, Co) Electrodes with a Spinel Component, J of Electrochem Society, 161 (14) A2160-A2167 (2014), and further in view of Wilkins et al., US 2010/0075225 A1.
Yoon teaches (abstract):

    PNG
    media_image1.png
    137
    326
    media_image1.png
    Greyscale

	Yoon further teaches compound LiFe1-xMnxPO4 wherein 0.400<x<0.500 [0012] and compound LiFe1-xMnxPO4 wherein x≤0.450 [0013].  Yoon teaches the lithium metal oxide may be layered-layered oxide cathode (LLC) [0020].  
	
    PNG
    media_image2.png
    208
    327
    media_image2.png
    Greyscale

	The positive electrode may include a conductive additive such as carbon black in a range of about 1-5 wt% of the total solid composition of the positive electrode.  A binder may be used in the electrode [0155-0156].  The positive electrode active material comprises from about 10-90% of the lithium iron manganese phosphate compound. 
In certain embodiments, the positive electrode active material comprises from about 40-70% of the lithium iron manganese phosphate compound [0067-0068].  
A variety of LFMP:lithium metal oxide weight ratios can be used. The LFMP:lithium metal oxide ratio can vary from 1:99 to 99:1. In some embodiments, the LFMP:lithium metal oxide weight ratio is about 1:99, 5:95, 10:90, 15:85, 20:80, 25:75, 30:70, 35:65; 40:60, 45:55, 50:50, 55:45, 60:40, 65:35, 70:30, 75:25, 80:20, 85:15, 90:10, 95:5, or 99:1 [0077-0086].  The positive electrode material may include a dopant such as aluminum or magnesium [0106].
	Yoon does not explicitly state the LLC lithium metal oxide cathode material has the specific LMRNMC component formula of at least claim 1.  Note the formula of at least claim 1 is a LLC lithium metal oxide cathode material that is encompassed by the broader LLC materials disclosed by Yoon.
	However, Long teaches lithium-manganese-rich (LMR), transition-metal (NMC=Ni, Mn, Co) oxide cathode materials for high energy density Li-ion batteries.  These materials are often referred to as having composite 'layered-layered' xLi2MnO3•(1-x)LiMO2 structures (LLC) because they have compositions that fall on the Li2MnO3 -LiMO2 tie-line of a ternary phase diagram.  For example, one such material that has received considerable attention is 0.5Li2MnO3•0.5LiMn0.5Ni0.5O2 or, simply, Li1.2Mn0.60Ni0.20O2.  Structural studies of this material reveal that localized regions of a 0.5Li2MnO3•0.5LiMn0.5Ni0.5O2 sample are composed of LiMn6 units in the transition metal layer, which are characteristic of the Li2MnO3 structure, interlinked with NiMn6 units, which are characteristic of the LiMn0.5Ni0.5O2 structure, consistent with the 'layered-layered' definition that we use to describe these complex layered-layered structures (A2160).  The baseline 'layered-layered' compounds (LLC) include xLi2MnO3•(1-x)LiMnyNiyCo1–2yO2 with x = 0.25 and 0.33 and y = 0.125, 0.25, and 0.375 (A2161).  One of skill would have been motivated to use the specific LLC compound of Long for the LLC compound of Yoon because both Long and Yoon are directed toward lithium metal oxide cathode materials comprising a lithium manganese rich nickel manganese cobalt compound.  The specific lithium manganese rich nickel manganese cobalt compound of Long is encompassed by the formula in [0020] of Yoon.
	Yoon does not explicitly teach the weight percent amount of the binder based on the total solid composition of the positive electrode.  However, Wilkins teaches an electrode binder is selected such that proper solubility in the solvent and performance characteristics in the electrode are achieved.  Binders based on PVDF are typically used for nonaqueous solvents.  Binder concentrations are typically in the range of about 1% to about 7% by weight.  Conductive additives may be included in the electrode at concentrations up to about 5% by weight to improve the conductivity within the electrode [0028].  Thus, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because electrodes comprising 1-7 wt% of binder are typically used in the art.  Furthermore, Wilkins teaches binders comprising 1-7 wt% of the electrode are used with conductive additives of up to about 5 wt% of the electrode.  Yoon teaches the positive electrode including a binder may additionally include a conductive additive such as carbon in a range of about 1-5 wt% of the total solid composition of the positive electrode [0155-0156]. 
	Yoon teaches the active material is typically loaded at about 10-20 mg/cm2, and typically about 11-15 mg/cm2. Other material loadings are contemplated. In general, higher active material loading provides greater total capacity for the battery [0157].  The mixed positive electroactive material has a charge capacity of more than about 150 mAh/g, 155 mAh/g, 160 mAh/g, 165 mAh/g, 170 mAh/g, 175 mAh/g, or 180 mAh/g. In some embodiments, the mixed positive electroactive material has a specific energy (energy per unit mass) of more than about 500 mWh/g, 550 mWh/g, or 600 mWh/g [0086].
Response to Arguments
Applicant's arguments filed 8/4/22 have been fully considered but they are not persuasive.
	Applicant argues the cited prior are does not teach or suggest an electrode as claimed by independent claims 1 and/or 13 that include a body having an areal capacity of from 4-5 mAh/cm2.  Examiner notes this limitation has been rejected under 35 USC 112, 1st.  Furthermore, Yoon teaches the active material is typically loaded at about 10-20 mg/cm2, and typically about 11-15 mg/cm2. Other material loadings are contemplated. In general, higher active material loading provides greater total capacity for the battery [0157].  The mixed positive electroactive material has a charge capacity of more than about 150 mAh/g, 155 mAh/g, 160 mAh/g, 165 mAh/g, 170 mAh/g, 175 mAh/g, or 180 mAh/g. In some embodiments, the mixed positive electroactive material has a specific energy (energy per unit mass) of more than about 500 mWh/g, 550 mWh/g, or 600 mWh/g [0086].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACY M DOVE/Primary Examiner, Art Unit 1727